Citation Nr: 1120650	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-13 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to March 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously remanded, in part, by the Board in December 2010.

The Board notes that its December 2010 decision also included the issue of entitlement to service connection for tinnitus, which was granted.  The grant of service connection constituted a full award of the benefit sought on appeal as to that issue.  Thus, entitlement to service connection for tinnitus is not currently in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).


FINDING OF FACT

There is no competent evidence of a current bilateral hearing loss disability.


CONCLUSION OF LAW

The Veteran's claimed bilateral hearing loss disability was neither incurred in nor aggravated by his active duty service, nor may it be presumed to have been so incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify and assist claimants.


I. Notice

The VCAA provides that VA has a duty to notify claimants of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter dated in September 2006.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence, as well as information regarding disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The contents of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service treatment records, VA treatment records, and a private treatment record are on file.

The Veteran was afforded VA examinations for his claimed bilateral hearing loss disability and tinnitus in July 2007, August 2009, and January 2011.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports are thorough and contain sufficient information to decide the issue of entitlement to service connection for bilateral hearing loss.  Thus, the Board finds that further examination is not necessary with regard to this issue.

The Board finds there was substantial compliance with its December 2010 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination 'more than substantially complied with the Board's remand order').  In this regard, an additional VA medical examination was administered in January 2011.  Therefore, the Board will proceed to review and decide the claim based on the evidence that is of record.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran to notify and assist him have been fulfilled with respect to the issue of entitlement to service connection for bilateral hearing loss and the appellant is not prejudiced by a decision on the claim at this time.

Laws and Regulations

The Veteran is seeking entitlement to service connection for bilateral hearing loss, which he contends resulted from noise exposure incurred during active duty.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Hearing loss disability for VA purposes is defined as auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz at 40 decibels or greater; or auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz at 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat veterans, "The Secretary shall accept as sufficient proof of service-connection . . . satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service . . . Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  See also 38 C.F.R. § 3.304(d).

However, the United States Court of Appeals for Veterans Claims (the Court) has further held that 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court affirmed that the 38 U.S.C.A. § 1154(b) presumption only relates to the question of service incurrence, it does not relate to questions of whether the veteran has a current disability or whether there was a nexus between the in- service event and the current disability.

Factual Background and Analysis

The Veteran contends that his right ear hearing loss is related to his active duty service.  The Veteran's DD Form 214 documents that his military occupational specialty (MOS) in service was as a combat engineer.  The RO has apparently conceded combat participation as articulated in a July 2007 rating decision granting service connection for posttraumatic stress disorder; therefore, 38 U.S.C.A. § 1154(b) is applicable, and the Board finds that the Veteran was exposed to acoustic trauma during service. 

The Veteran underwent an audiological examination in January 2003.  The audiological evaluation showed thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
10
10
LEFT
15
5
5
15
10

Post-deployment health assessments from March 2004 and April 2004 document that the Veteran reported that he was often exposed to loud noises while deployed.

The Veteran underwent another audiological examination in April 2004.  The report stated that the Veteran was routinely exposed to noise.  The audiological evaluation showed thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
15
15
5
LEFT
25
15
10
20
25

During the Veteran's military separation examination in January 2005, the Veteran, again, expressly denied hearing loss and ear trouble of any sort.  Also, the Veteran's ears were clinically evaluated as normal.  An audiological examination showed puretone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
15
15
5
LEFT
25
15
10
20
25

A VA audiological evaluation in August 2006 showed puretone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
25
20
LEFT
35
35
20
35
30

The Veteran was afforded a VA audiology examination in June 2007.  On examination, the Veteran's word recognition score was 92 percent for the left ear and the right ear was not tested; however, the Board notes that the record is unclear as to whether the word recognition was performed using the Maryland CNC Test as required by 38 C.F.R. § 4.85(a).  The audiological evaluation showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
65
40
70
70
LEFT
35
35
30
30
20

The audiologist concluded that the Veteran's test results were inconsistent and invalid.  The audiologist stated that the Veteran had to be redirected to respond to the softest tone he could hear; thus, the Veteran continued to provide thresholds in the severe hearing loss range.

The Veteran was afforded another VA audiology examination in July 2007.  
The examiner noted that the Veteran's claims file and medical records were reviewed.  During the examination, the Veteran reported in-service noise exposure including: heavy equipment, explosions, gunfire, and generators.  The Veteran reported that he currently worked at a grocery store, and he denied any occupational or recreational noise exposure.  On examination, the Veteran's word recognition scores using the Maryland CNC Test were 96 percent for the right ear and 96 percent for the left ear.  The audiological evaluation showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
15
5
LEFT
25
25
10
25
20

The examiner concluded that the Veteran's hearing acuity was within normal limits across all frequencies bilaterally, and that there was no hearing loss present.  The examiner noted that the Veteran's hearing acuity while on active duty was also within normal limits bilaterally.

In support of his claim, the Veteran submitted a private audiological examination report and opinion from July 2009.  The Veteran's word recognition scores using the Maryland CNC Test were 100 percent for the right ear and 80 percent for the left ear.  The audiological examination showed puretone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
25
15
LEFT
30
25
15
30
20

The physician stated that the Veteran had a history of loud noise exposure in the military, with an audiogram revealing a mild sensorineural hearing loss at 4000 Hertz, which he thought was related to noise exposure.

Subsequently, the Veteran was afforded a VA audiology examination in August 2009.  The audiologist noted that the Veteran's claims file and medical records were reviewed.  During the examination, the Veteran complained of occasional difficulty understanding conversational speech.  He reported serving as a heavy equipment operator in the military and that his in-service noise exposure was from bulldozers, gunfire, explosions, and generators.  The Veteran denied any history of occupational or recreational noise exposure.  The Veteran reported that his tinnitus began in January 2003, following a rocket-propelled grenade (RPG) that exploded approximately 10 feet away from him while serving in Iraq.  On examination, the Veteran's word recognition scores using the Maryland CNC Test were 96 percent for the both the right and left ear.  The audiological examination showed puretone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
20
15
LEFT
20
15
5
20
15

The audiologist found that the Veteran's audiologic test results were clinically normal bilaterally.  The audiologist opined that the Veteran's claimed bilateral hearing loss was not caused by or a result of acoustic trauma in the military.  The audiologist's rationale was that examinations dated in January 2003 and January 2005 both revealed normal hearing acuity bilaterally, and the current results revealed normal hearing acuity bilaterally.  The audiologist stated that, therefore, there was no evidence in the Veteran's military record or current test data to support his claim of hearing loss.

Pursuant to the Board's December 2010 remand instructions, the Veteran was afforded another VA medical examination in January 2011.  The audiologist noted that the Veteran's claims file was reviewed.  During the examination, the Veteran complained of difficulty hearing.  The Veteran reported that his military noise exposure included explosions, gunfire, and heavy equipment.  He also reported that in-service trauma included a RPG hitting a 5-ton drum near him in Iraq.  The Veteran denied any post-service recreational or occupational noise exposure.  On examination, the Veteran's word recognition scores using the Maryland CNC Test were 100 percent for the right ear and 96 percent for the left ear.  The audiological evaluation showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
0
LEFT
20
20
20
25
5

The examiner diagnosed the Veteran with normal hearing acuity bilaterally.  The examiner noted that there was a significant threshold shift at 4000 Hertz in the left ear only when comparing the January 2003 audiogram with the January 2005 audiogram.  The examiner opined that it was not likely that the Veteran's right ear hearing acuity was caused by or related to his active duty service.  The examiner also opined that it was at least as likely as not that the Veteran's left ear hearing acuity was caused by or a result of his active duty service.  The examiner stated that scientific evidence does not support the claim that hearing loss is either due to or aggravated by tinnitus.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (holding that service connection may not be granted unless a current disability exists); see also Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The totality of the evidence of record establishes that there is no chronic hearing loss disability.  Therefore, the Board finds that there is no valid claim, since the Veteran does not have a present hearing loss disability for VA purposes.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

All competent in-service and post-service medical records found that the Veteran's right ear hearing at all relevant puretone threshold levels was within normal limits for VA purposes.  In addition, there were no speech recognition scores (using the Maryland CNC Test) that were less than 94 percent for the Veteran's right ear.  

With regard to the Veteran's left ear, the Board notes that all in-service medical records found that the Veteran's left ear hearing at all relevant puretone threshold levels was within normal limits for VA purposes.  However, the Board notes that the post-service medical records do show a transient hearing loss, which met the VA definition of disability on two occasions, in August 2006 and July 2009.  Nevertheless, three post-service VA audiological examinations (July 2007, August 2009, and January 2011) found that hearing at all relevant puretone threshold levels was within normal limits.  Additionally, at these times the Veteran's speech discrimination was also within normal limits for VA purposes.  The Board finds that the overall medical evidence does not show a current chronic hearing loss disability. 

In addition, the Board notes that the audiologist from the June 2007 VA examination concluded that the Veteran's test results were inconsistent and invalid; therefore, the Board assigns no probative weight to these results.

The Board notes that the Veteran contends that he has hearing loss difficulty.  While the Veteran is competent to report subjective difficulty hearing, as that is experienced and observable through his five senses, he is not competent to report that he meets the statutory definition of hearing loss disability, as such would require specialized knowledge, training, and testing.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, to the extent his statements are competent evidence of hearing loss, they are far outweighed by the multiple VA medical opinions and objective testing of record showing normal hearing for VA purposes.

In sum, the Board is presented with an evidentiary record which persuasively weighs against service connection for the Veteran's claimed bilateral hearing loss disability.  The evidence against such a link includes the in-service audiological examinations from January 2003, April 2004, and January 2005, as well as the July 2007, August 2009, and January 2011 VA medical examinations.  In this regard, all audiological testing during these examinations failed to show that the Veteran met the regulatory definition of hearing loss disability for either ear.  Also, the Board notes that the VA examiners had access to and reviewed the Veteran's claims file, as well as met with and examined the Veteran.

The evidence in favor of such a link includes the August 2006, June 2007, and July 2009 audiological examinations, the private medical opinion, and the statements from the Veteran.  However, the Board finds this evidence to be unpersuasive in light of the other evidence of record, since the Board finds that any hearing loss shown was only transient, and the most recent audiological examinations failed to show a current hearing loss disability.

After thorough review of the evidence currently of record, the Board finds that the competent and credible evidence of record establishes that there is no chronic bilateral hearing loss disability.  Therefore, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss disability.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection is not warranted, as the overwhelming weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Should the Veteran's hearing acuity decrease in the future so as to meet the criteria under 38 C.F.R. § 3.385, he may always request that his claim be reopened. 


ORDER

Entitlement to service connection for bilateral hearing loss is not warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


